[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter arises out of the respondent's participation in a foreclosure sale, pending in the Middletown Superior Court, in which his partner served as the Committee for sale. According to the stipulation as to the factual background filed by the parties in this matter, the respondent and his relative purchased the property being sold by his partner thus giving rise to a conflict of interest.
The respondent has acknowledged a violation of Section 8.4(4) of the Code of Professional Conduct. The court agrees that interference with the administration of justice was the result of the respondent's action. The court finds no other violations.
To his credit, the respondent took financial responsibility for any problems which might have been caused to third parties, and is truly remorseful for his conduct. The court believes that the proper discipline in this matter should be a private reprimand, and the respondent is ordered to appear, the office of the undersigned at 9:30 a.m., December 10, 2001 for imposition of that discipline.
ELAINE GORDON JUDGE OF THE SUPERIOR COURT